MARTIN, Judge.
Petitioners contend that the North Carolina Property Tax Commission erred in dismissing their appeal without allowing petitioners the opportunity to offer evidence and to be heard on the merits of their appeal.
G.S. 105-317 provides that prior to the octennial revaluation of real property in any county, the tax supervisor must prepare countywide valuation schedules to be used by the appraisers in valuing individual tracts of land. When the schedules are approved by the county commissioners, a notice to that effect must be published in a newspaper with general circulation in the county. Within thirty days after publication of the notice, any property owner may contest the schedules by appealing to the Property Tax Commission. After the thirty day period has passed, the schedules may no longer be challenged, and taxpayers appealing the valuation of their property may only contest the application of the schedules to their individual tracts.
In the present case, the notice of approval of valuation schedules was published in three newspapers on or before 12 September 1973, and petitioners’ notice of appeal was not filed until 31 May 1974. Petitioners contend that even though their appeal was not filed within 30 days after publication of the notice, it should not have been dismissed. To support this contention, petitioners make several arguments. First, they argue that the county commissioners did not “approve” the valuation schedules as required by the statute, but only “accepted” them. We find this argument to be without merit.
Another argument put forth by petitioners is that the newspapers in which the notice of adoption of the valuation schedules was published are not newspapers of general circulation in Jones County. Under G.S. 1-598, the affidavits of publication, signed by employees of the three newspapers in which notice of adoption of the schedules was published, were sufficient to establish that these newspapers had a general circulation in Jones County.
A further argument advanced by petitioners is that the provision of the statute allowing notice of adoption of the valuation schedules to be given by publication violates the due process clause of the Constitution. We find this argument to be without merit.
*327Petitioners also argue that they were not challenging the valuation schedules, but rather the application of the valuation schedules to their individual tracts. Petitioners’ notice of appeal and application for hearing clearly show that they were not contending that their own tracts were overvalued in comparison to other land in the county, but were instead contending that all farm land and woods land in Jones County was valued too high. Such a contention amounts to a challenge of the valuation schedules.
For the above reasons, the decision of the trial court is
Affirmed.
Judge Vaughn dissents.
Judge Clark concurs.